Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for the indication of allowable subject matter:  
Claim 1 is allowable because the prior art of record failed to teach a system, comprising: … the tunable optical filter having a filter spectrum with spectral passbands separated by spectral notches; …wherein the optical receiver is configured to make a measurement indicative of an optical power level in at least one of the notches or to make measurements of optical power levels in at least one of said passbands and at least one of said notches in response to the optical source transmitting the filtered light to the optical fiber link.
Claim 8 is allowable because the prior art of record failed to teach an apparatus, comprising…the filter having a filtering spectrum with optical passbands separated by optical notches, and wherein the optical test module is configured to determine an optical transmission characteristic of said optical fiber link based on a measurement, at a second end of the optical fiber link, indicative of an optical power received in one or more of the notches or indicative of an optical power received in one or more of said passbands over an optical power received in one or more of the notches received at the second end of the optical fiber link.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIBRET A WOLDEKIDAN whose telephone number is (571)270-5145.  The examiner can normally be reached on 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID C PAYNE can be reached on (571)272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIBRET A WOLDEKIDAN/Primary Examiner, Art Unit 2637